U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52169 Silica Resources Corporation (Name of small business issuer in its charter) Nevada 71-0090401 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia, Canada V6C 1H2 (Address of principal executive offices) (604) 630-2940 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o 1 Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofNovember 12, 2010 Common Stock, $0.001 2 SILICA RESOURCES CORPORATION Form 10-Q PartI FINANCIAL INFORMATION F-1 Item 1 Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 10 Part II. OTHER INFORMATION 10 Item 1 Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3 Defaults Upon Senior Securities 11 Item 4 Removed and Reserved 11 Item 5 Other Information 11 Item 6 Exhibits 11 3 PART I ITEM 1. FINANCIAL STATEMENTS Silica Resources Corporation (An Exploration Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (unaudited) Index Balance Sheets F–2 Statements of Operations F–3 Statements of Cash Flows F–4 Statements of Stockholders Equity F–5 Notes to Financial Statements F–6 F-1 SILICA RESOURCES CORPORATION (An Exploration Stage Company) BALANCE SHEETS September 30, 2010 $ (Unaudited) March 31, 2010 $ (Audited) ASSETS Current Assets Cash Receivables Mineral properties (Note 2) Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities Promissory notes (Note 5) Due to related parties (Note 4) Total Liabilities Contingencies (Note 5) Stockholders’ Deficit Capital stock (Note 3) Authorized: 2,000,000,000 common shares, $0.001 par value Issued and outstanding: 72,755,800 shares (March 31, 2010 –72,755,800 shares) Warrants (Note 3) - Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit F-2 SILICA RESOURCES CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) CUMULATIVE FROM INCEPTION OCTOBER 7, THREE MONTHS ENDED SIX MONTHS ENDED 2005 TO SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2010 $ Expenses Consulting Depreciation - 37 - 75 Interest Legal Management fees - Mineral property exploration Office and administration Professional services Loss from operations ) Other items: Impairment of mineral properties - - - ) ) Settlement of debt - Net loss ) Basic and diluted loss per share ) Weighted average number of shares outstanding – basic and diluted F-3 SILICA RESOURCES CORPORATION (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) CUMULATIVE FROM INCEPTION THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 7 2005 SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, TO SEPTEMBER 30, 2010 $ Operating Activities Net loss ) Items not requiring the use of cash Depreciation - 37 - 75 Interest accrued Mineral property costs - Consulting fees accrued - - - Impairment of mineral properties - - - Settlement of debt - ) Changes in operating assets and liabilities Receivables ) ) ) Accounts payable and accrued liabilities Net Cash Used in Operating Activities ) Investing Activities Acquisition of mineral properties - ) Acquisition of office equipment - ) Net Cash Used in Investing Activities - ) Financing Activities Proceeds on sale of common stock - Due to related party - Promissory notes Net Cash Provided by Financing Activities Increase (Decrease) in Cash ) Cash – Beginning - Cash – Ending Supplemental Disclosures: Interest paid - - Income taxes paid - - F-4 SILICA RESOURCES CORPORATION (An Exploration Stage Company) STATEMENTS OF STOCKHOLDERS’ DEFICIT - OCTOBER 7, 2005 (DATE OF INCEPTION) TO SEPTEMBER 30, 2010 (Unaudited) COMMON STOCK Additional Paid-in Capital Common Share Subscription Warrants Deficit Accumulated during the Exploration Stage Total Number Par Value $ Capital Stock issued for Cash: - February 2006 at $0.00005 per share ) - February 2006 at $0.0025 per share - March 2006 at $0.0025 per share - - - Capital Stock issued for Mineral Property: - march 2006 at $0.0025 per share (Note 4) - - - Capital Subscription - - - ) - - ) Net loss for the year - ) ) Balance, March 31, 2006 ) ) - ) Capital Stock issued for Cash: - June 2006 at $0.0025 per share - September 2006 at $0.0025 per share - - - Capital Subscription - Net loss for the year - ) ) Balance, March 31, 2007 - - ) ) Capital Stock issued for Cash: - November 2007 to January 2008 at $0.25 per share - - Issue Cost - legal - - ) - - - ) Net loss for the year - ) ) Balance, March 31, 2008 - ) Capital Stock issued for Cash: - June 3, 2008 at $0.25 per share - - Shares Cancelled ) ) - Net loss for the year - ) ) Balance, March 31, 2009 - ) ) 1,480,000 warrants expired - - - ) - - Net loss for the year - ) ) Balance, March 31, 2010 - ) ) 400,000 warrants expired - - - ) - - Net loss for the period - ) ) Balance, September 30, 2010 - - ) ) F-5 SILICA RESOURCES CORPORATION (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (Unaudited) 1. BASIS OF PRESENTATION AND NATURE OF OPERATIONS The unaudited financial information furnished herein reflects all adjustments which, in the opinion of management, are necessary to fairly state the Company’s financial position and the results of its operations for the periods presented.These second quarter financial statements should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s Form 10-K.The Company assumes that the users of the interim financial information herein have read, or have access to, the audited financial statements for the preceding fiscal year, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s financial statements for the fiscal year ended March 31, 2010, has been omitted.The results of operations for the six month period ended September 30, 2010 are not necessarily indicative of results for the entire year ending March 31, 2011. We evaluated events occurring between the end of our fiscal quarter September 30, 2010 to the date of filing. Recent accounting pronouncements with future effective dates are not expected to have an impact on the Company’s financial statements. 2. MINERAL CLAIM INTEREST Elkhorn property The Company owns a 100% interest in the Elkhorn property located in Beaverhead County, Montana with a carrying value of $5,217. 3. CAPITAL STOCK At September 30, 2010, there were no outstanding stock options. Stock Purchase Warrants At September 30, 2010, there were no outstanding share purchase warrants. Warrant transactions and the number of warrants outstanding at September 30, 2010 are summarized as follows: Year ended March 31, 2010 Six months ended September 30, 2010 Number of Shares Weighted Average Exercise Price per Share Weighted Average Life in Years Number of Shares Weighted Average Exercise Price per Share Weighted Average Life in Years Balance, Beginning $ $ Expired ) - ) $ - Balance, End $ - - - F-6 SILICA RESOURCES CORPORATION (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (Unaudited) 4. RELATED PARTY TRANSACTIONS As at September 30, 2010, the Company owed $12,017 (March 31, 2010 - $12,017) for expense reimbursements to a company with a director in common. During the period ended September 30, 2010, the Company incurred $30,000 (September 30, 2009 - $30,000) in fees for mineral property exploration services rendered to a director and officer of the Company. As at September 30, 2010, the Company owed $116,000 (March 31, 2010 - $86,000) to the officer. The above transactions have been recorded at exchange amount which is the amount of consideration established and agreed to by the related parties. See Note 5 5. PROMISSORY NOTES On May 27, 2008, the Company signed a promissory note, with a company that is a significant shareholder, due on August 26, 2008 in the amount of $50,000, unsecured with annual interest of 7%.Interest of $1,707 was accrued during the six months ended September 30, 2010.The note was not repaid on its due date.The note is due on demand and continues to accrue interest at its originally stated terms. On September 12, 2008, the Company issued a promissory note in the amount of $20,000, unsecured, due and payable with accumulated interest within 190 days and bears interest of 8% per annum.Interest of $802 was accrued during the period ended September 30, 2010. The note was not repaid on its due date. The note is due on demand and continues to accrue interest at its originally stated terms. On November 20, 2008, the Company issued a promissory note, with a company that is a significant shareholder, in the amount of $4,000, unsecured, due and payable with accumulated interest within 6 months and bears interest of 10% per annum. The note was not repaid on its due date. Interest of $234 was accrued during the six months ended September 30, 2010. The note is due on demand and continues to accrue interest at its originally stated terms. Two further unsecured notes with annual interest at 10% were issued by the Company to this shareholder on September 18, 2009 and November 13, 2009 in the amounts of $650 and $4,100 respectively, each for a one year term from the date of issue; the Company accrued an aggregate of $238 in interest on these notes during the six months ended September 30, 2010.In addition, two further unsecured notes denominated in Canadian dollars with annual interest at 10% were issued by the Company to this shareholder on September 3, 2009 and February 3, 2010 in the amounts of CDN$1,000 and CDN$10,000 respectively, each for a one year term from the date of issue; the Company accrued an aggregate of $557 in interest on these notes during the six months ended September 30, 2010.A further unsecured note with annual interest at 10% was issued by the Company to this shareholder on January 18, 2010 in the amount of $7,300, for a one year term from the date of issue; the Company accrued an aggregate of $368 in interest on this note during the six months ended September 30, 2010.` On December 3, 2008, the Company issued a promissory note to a company that is a significant shareholder, due June 4, 2009 in the amount of $75,000, unsecured with annual interest of 8% compounding monthly.The note was not repaid on its due date. On June 16, 2009, the Company issued a second promissory note to this shareholder in the amount of $40,000. The note was due on December 16, 2009, is unsecured, and bears interest at 8% per annum compounded monthly. The note was not repaid on its due date. The Company accrued an aggregate of $5,135 in interest on these notes during the six months ended September 30, 2010. The notes are due on demand and continue to accrue interest at their originally stated terms. F-7 SILICA RESOURCES CORPORATION (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (Unaudited) 5. PROMISSORY NOTES (continued) On July 6, 2010, the Company issued a promissory note in the amount of $7,000 ($2,000 received on May 19, 2010 and $5,000 on July 6, 2010) to a company that is a significant shareholder. The note is due on demand and accrues interest at 10% per annum.Interest of $167 was accrued during the period ended September 30, 2010. On September 13, 2010, the Company issued a promissory note in the amount of $5,300 to a company that is a significant shareholder. The note is due on demand and accrues interest at 10% per annum.Interest of $26 was accrued during the period ended September 30, 2010. F-8 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION GENERAL Silica Resources Corporation was incorporated under the laws of the State of Nevada in October 7, 2005. We are engaged in the business of acquisition, exploration and development of mineral properties in the United States and Canada. We also plan to locate and acquire other precious or industrial mineral properties. As of the date of this Quarterly Report, our main focus is the identification, acquisition, exploration and development of mineral properties, which has resulted in the acquisition of our interest in the properties discussed below. Our shares of common stock are quoted on Pink OTC Markets under the symbol “SRCN”. Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we", "our", "us”, "the Company", “the Corporation”, “Silica”, or "Silica Resources Corporation" refers to Silica Resources Corporation. BUSINESS OPERATIONS We are a resource exploration company currently engaged in the exploration and development of properties that we believe may contain valuable minerals for the purpose of discovering commercially viable mineral deposits. Our foundational group of assets consists of the properties located in Montana as more fully described below. We entered into an agreement with Major Ventures LLC, Elk Creek Corporation and Balbach Colorado Inc. (collectively, the "Vendors") to earn a 100% interest in the properties. Since we are an exploration stage company, there is no assurance that a commercially viable mineral deposit exists on the property covered by the prospect lease, and a great deal of further exploration will be required before a final evaluation as to the economic and legal feasibility for our future exploration is determined. We have no known reserves of any type of mineral. To date, we have not discovered an economically viable mineral deposit on the property, and there is no assurance that we will discover one. MINERAL PROPERTIES The location of our mineral properties is summarized as follows: Location Approximate Acreage Elkhorn Property, Beaverhead County, Montana 920 acres Mineral Property Acquisition Agreement/Elkhorn Property On January 31, 2008, we entered into a mineral property acquisition agreement (the "Agreement"), with Major Ventures LLC, Elk Creek Corporation and Balbach Colorado Inc. (collectively, the "Vendors"). Effective March 27, 2008, we completed the terms and conditions of the Agreement. In accordance with the terms and conditions of the Agreement, the Vendors granted to us the sole and exclusive option (the "Option") to acquire a 100% undivided legal, beneficial and registerable interest in and to the following unencumbered mineral property interests (collectively, the "Property"): (i)the Elkhorn property located in Beaverhead County, Montana, and comprising approximately 1,777 acres; (ii)the Ramey Creek property located in Custer County, Idaho, and comprising approximately 393 acres; and (iii)the Roaring River property located in Elmore County, Idaho, and comprising approximately 2,707 acres. In order to exercise the Option, we were obligated to provide the following consideration to the Vendors in the following manner: (i) we caused one of our certain existing founding shareholders to sell an aggregate of 2,000,000 of our post-forward stock split restricted and controlled and issued and outstanding common shares from the holdings of such shareholder (each an "Affiliate Share") to the order and direction of the Vendors at a purchase price of U.S. $0.0001 per Affiliate Share, as follows: (a) 1,000,000 Affiliates Shares to Balbach Colorado Inc, (b) 600,000 Affiliate Shares to Elk Creek Corporation, and (c) 400,000 Affiliate Shares to Major Ventures LLC; and (ii) we have paid to or on the Vendors’ behalf, all underlying option, regulatory and governmental payments and assessment work required to keep the mineral property interests comprising the Property and any underlying option agreements respecting any of the mineral property interests comprising the Property in good standing. 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION - continued MINERAL PROPERTIES - continued On March 27, 2008, we completed the acquisition requirements under the Agreement and exercised the Option and thereby acquired an undivided 100% legal, beneficial and registerable interest in and to the mineral property interests comprising the Property. During fiscal year ended March 31, 2008, we paid an aggregate of $85,000 to the Vendors, of which $4,900 for geologists’ fees spent were recorded as acquisition of mineral property, and the remaining was administration expenditures which were expenses as exploration and development in mineral property costs. As of August 31, 2008, we have decided to allow the leases on the Roaring River and Ramey Creek properties to lapse without renewal due to difficulties with environmental policies that were not conducive to long term exploration initiatives. We have thus impaired lapsed mineral properties by $15,347 during fiscal year ended March 31, 2009. Effective on June 30, 2009, we decided to renew fifty (50) of the eighty-six (86) total claims based on identification of exploratory and geological work indicating core claims and to allow the remaining thirty-six (36) claims comprising the property to lapse without renewal. Management has analyzed the market conditions and rising price for molybdenum and believes that such factors increase the potential value of these claims as an exploration target. We have thus impaired lapsed mineral properties by $3,580 during fiscal year ended March 31, 2010 on the basis of net acres abandoned. The current renewed lease on the Elkhorn property remains in good standing and is paid through August 2011.As of the date of this Quarterly Report, the Elkhorn Property is comprised of 50 staked MO Lode mining claims on approximately 920 acres within the Elkhorn Mining District in Beaverhead County, Montana. PROPOSED FUTURE BUSINESS OPERATIONS Our current strategy is to complete further acquisition of additional mineral opportunities which fall within the criteria of providing a geological basis for development of mining initiatives that can provide revenue potential and production cash flows and create expanding reserves. Our emphasis during the past fiscal year was on exploration objectives targeting molybdenum. We are also considering further options for acquisitions and development mandates that may or may not be molybdenum related. We anticipate that our ongoing efforts, subject to adequate funding being available, will continue to be focused on successfully concluding negotiations for additional interests in mineral properties. We plan to build a strategic base of exploration properties with mineral production capability. Our ability to continue to complete planned exploration activities and expand acquisitions and explore mining opportunities is dependent on adequate capital resources being available and further sources of debt and equity being obtained.See “Plan of Operation”. RESULTS OF OPERATIONS We are an exploration stage company and have not generated any revenue to date. We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. The summarized financial data set forth in the table below is derived from and should be read in conjunction with our unaudited financial statements for the six month period ended September 30, 2010 and September 30, 2009, including the notes to those financial statements which are included in this Quarterly Report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. The following table sets forth selected financial information for the periods indicated. ThreeMonth Period Ended September 30, Six Month Period Ended September 30, For the Period from October 7, 2005 (inception) to September 30, Expenses Depreciation $
